Citation Nr: 0401477	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for recurrent low back 
pain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

Action under the VCAA

The claim is remanded for additional action under the 
Veterans Claims Assistance Act of 2000 (the VCAA).

The VCAA, enacted on November 9, 2000, charges VA with an 
enhanced duty to provide certain assistance and notice to 
claimants of VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).  New regulations 
implementing the statute are, with the exception of 
particular provisions concerning applications to reopen 
previously denied claims, effective from the date of its 
enactment.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Because the veteran's claim was pending before VA when the 
VCAA was enacted, it is subject to the VCAA and therefore, 
must be developed and adjudicated within its framework.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); cf. Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003) (VCAA did not apply to a claim that was the 
subject of a Board decision entered before the enactment of 
the VCAA)

Under the VCAA, VA has a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The claimant has one year from the 
date the notice is sent in which to submit information or 
evidence in support of the claim, although VA may make a 
decision on the claim before the one-year period has expired.  
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108- 183, Section 701(b), 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § ___).

It does not appear that the RO sent a letter or similar 
document to the veteran intended to serve as the notice 
required by section 5103 of the VCAA.  A May 2003 letter 
discusses establishing service connection for a disability, 
although it also mentions the service-connected low back 
disability, and is thus inadequate.  On remand, the RO must 
provide the veteran with a notice that satisfies section 
5103.

With regard to this requirement, the Board observes that a 
general rating formula for rating diseases of the spine, 
including lumbosacral strain (covered there by Diagnostic 
Code 5237) has been established from an effective date of 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (August 
27, 2003).  The revised rating criteria should be applied if 
more favorable to the claim than the former, see Karnas, 1 
Vet. App. at 311, although revised criteria cannot be used to 
determine what rating is warranted for a disability prior to 
their effective date.  See 38 U.S.C.A. § 5110(g) (West 2002); 
Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  VA 
adjudicators must consider whether revised or former rating 
criteria are more favorable to a claim and apply the more 
favorable criteria to the extent permitted by law.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

The notice to be issued to the veteran should apprise him of 
the evidence that is needed to substantiate his claim for an 
increased rating both under the new general rating formula 
and under the old rating criteria.  

If the veteran responds to the notice by identifying 
documentary evidence not yet of record that could be relevant 
to his claim, the RO must take all appropriate action to 
associate this evidence with the claims file.  It appears to 
the Board that private and VA medical records pertinent to 
the claim may be outstanding.  A June 2000 clinical note in 
the claims file indicates that the veteran was receiving 
regular treatment from a family physician S.N.G., M.D.  The 
RO should inquire of the veteran whether the records of his 
family physician concern his back disability and if so, the 
RO should obtain those records.  Also, the VA outpatient 
treatment records that have been associated with the claims 
file are dated no later than approximately August 2000.  VA 
treatment records dated later than August 2000 should be 
sought.  Under the VCAA, VA has a duty to make reasonable 
efforts to obtain records pertinent to a claim and if the 
records could not be secured, to so notify the claimant.  
When records needed to decide a claim for VA benefits are in 
the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  VA must 
give appropriate notice to the claimant if it is unable to 
obtain the records.  38 C.F.R. § 3.159(e).

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all development action required by 
the VCAA in addition to that requested 
below is completed for the claim.  Any 
action taken hereafter must comply with 
the judicial holdings and controlling 
legal guidance referred to above and with 
the applicable provisions of the VCAA.

2.  Provide the veteran and his 
representative with notice concerning the 
kind of evidence or other information 
that is required to substantiate his 
claim for an evaluation in excess of 20 
percent for recurrent low back pain under 
both the applicable provisions of the 
rating schedule effective prior to 
September 26, 2003 and the general rating 
formula for rating diseases of the spine 
effective from September 26, 2003.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  In the notice, ask the veteran to 
identify all private medical treatment 
since April 1999, and all VA medical 
treatment since August 2000, that he has 
received for his spine and ask him 
specifically whether any records prepared 
by S.N.G., M.D, are relevant to his 
claim.  

Allow an appropriate period of time from 
the date of the notice for the veteran or 
his representative to respond.

3.  After the veteran responds, obtain 
all private medical records identified by 
the veteran and also, any VA medical 
records of treatment of his spine that 
are dated from August 2000.  Continue 
efforts to secure VA medical records 
until they are obtained or it is 
reasonably certain that they do not exist 
or that further efforts to obtain them 
would be futile.  

4.  Then, readjudicate the claim.  The 
new general rating formula for rating 
diseases of the spine effective from 
September 26, 2003, if more favorable to 
the claim than the provisions of the 
rating schedule effective prior to that 
date, should be applied to the extent 
permitted by law.   If the full benefit 
sought on appeal is not granted, provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow them an opportunity to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


